Case 19-24472-CMB          Doc 66    Filed 09/24/20 Entered 09/24/20 22:19:35       Desc Main
                                    Document      Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: David Fetsko
       Miranda Fetsko
                              Debtor(s)                 BK. NO. 19-24472 CMB

USAA FEDERAL SAVINGS BANK
                            Movant
                      v.                                CHAPTER 13
David Fetsko
Miranda Fetsko
                            Respondents
                      and
Ronda J. Winnecour, Trustee
                            Additional Respondents




                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY




                                               /s/ Brian C. Nicholas, Esquire ___
                                               Brian C. Nicholas, Esquire
                                               bnicholas@kmllawgroup.com
                                               Attorney I.D. No. 317240
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106
                                               Phone: 201-549-5366
                                               Attorney for Movant/Applicant
Date: September 24, 2020
Case 19-24472-CMB          Doc 66     Filed 09/24/20 Entered 09/24/20 22:19:35                Desc Main
                                     Document      Page 2 of 3
                             UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: David Fetsko
       Miranda Fetsko
                                Debtor(s)                      BK. NO. 19-24472 CMB

USAA FEDERAL SAVINGS BANK
                            Movant
                      v.                                       CHAPTER 13
David Fetsko
Miranda Fetsko
                            Respondents
                      and
Ronda J. Winnecour, Trustee
                            Additional Respondents

                            MOTION OF USAA FEDERAL SAVINGS BANK
                            FOR RELIEF FROM THE AUTOMATIC STAY

        Movant, by its Attorney, KML Law Group, P.C., hereby requests a termination of the Automatic Stay

and leave to foreclose on its mortgage on real property owned by Debtor(s).

        1.      Movant is USAA FEDERAL SAVINGS BANK.

        2.      Debtor(s), David Fetsko and Miranda Fetsko, are the owner(s) of the premises located at 1

Smith Street, Charleroi, PA 15022, hereinafter known as the mortgaged premises.

        3.      Movant is the holder of a mortgage, original principal amount of $155,000.00 on the

mortgaged premises that was executed on November 15, 2018. Said mortgage was recorded on November 16,

2018 in Instrument Number 201828557. The mortgage was subsequently assigned to Movant by way of

Assignment of Mortgage.

        4.      Movant has instituted or wishes to institute foreclosure proceedings on the mortgage because

of Debtor's failure to make the monthly payment required thereunder.

        5.      As of August 14, 2020, the payoff amount due on the mortgage is $170,195.19.

        6.      Debtor(s) are currently delinquent in payments to the Chapter 13 Trustee in the amount of

$5,514.00.

        7.      The total amount of post-petition arrearage is $10,711.54. The Debtors are currently due for

January 2020 through March 2020 in the amount of $1,200.81 and $1,260.86 for April 2020 through August

2020 and $456.05 in suspense.

.
Case 19-24472-CMB           Doc 66       Filed 09/24/20 Entered 09/24/20 22:19:35               Desc Main
                                        Document      Page 3 of 3

        8.      The fair market value of the premises is $155,000.00 per the Debtors’ Schedules.

        9.      The Senior Lien Holders on the premises are none.

        10.     The Junior Lien Holders on the premises are none.

        11.     The foreclosure proceeding filed or to be instituted were stayed by the filing of the instant

Chapter 13 Petition.

        12.     Debtor(s) have no or inconsequential equity in the premises.

        13.     Movant has cause to have the Automatic Stay terminated as to permit Movant to complete

foreclosure on its mortgage.

        16.     This motion and the averments contained therein do not constitute a waiver by the Moving

Party of its right to seek reimbursement of any amounts not included in this motion, including fees and costs,

due under the terms of the mortgage and applicable law.

        WHEREFORE, Movant respectfully requests that this Court enter an Order modifying the Automatic

Stay under Section 362 with respect to the mortgaged premises as to permit Petitioner to foreclose on its

mortgage and allow Movant or any other purchaser at Sheriff's Sale to take legal action for enforcement of its

right to possession of said premises.


Date: September 24, 2020
                                                      /s/ Brian C. Nicholas, Esquire ___
                                                      Brian C. Nicholas, Esquire
                                                      bnicholas@kmllawgroup.com
                                                      Attorney I.D. No. 317240
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      Phone: 201-549-5366
                                                      Attorney for Movant/Applicant
